Citation Nr: 0028812	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-35 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for residuals of a 
closed head injury.

2. Entitlement to service connection for a psychiatric 
disorder.

3. Entitlement to a rating in excess of 40 percent for 
degenerative disc changes at L3-4 and L5-S1, from 
September 10, 1991 to November 23, 1998.

4. Entitlement to a rating in excess of 60 percent for 
degenerative disc changes at L3-4 and L5-S1, from November 
24, 1998.

5. Entitlement to a compensable rating for residuals of 
fractured right 3rd, 4th, 5th, 6th and 7th ribs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1984.  This mater comes to the Board of Veterans' 
Appeals (Board) on appeal from 1992 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In October 1997, the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.

At his April 1996 personal hearing at the RO, the veteran 
reported pain at the site of his service-connected 
pneumothorax and noted scarring.  By these statements, the 
veteran may be seeking to raise a claim for a compensable 
evaluation for this disability and the matter is referred to 
the RO for clarification and consideration.

In a January 2000 rating determination, the RO granted the 
veteran's claims for a total rating based upon 
unemployability due to service-connected disability, 
effective November 1998, and a permanent and total rating, 
effective March 1994.  The matter of entitlement to service 
connection for a psychiatric disorder will be addressed in 
the remand section below.   




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has residuals of a closed head injury 
related to his period of military service.

3. From September 10, 1991 to November 2, 1997, the veteran's 
service-connected back disability was manifested by no 
more than severe intervertebral disc disease.

4. From November 3, 1997 to November 23, 1998, the veteran's 
service-connected back disability was productive of 
pronounced impairment without evidence of deformity or 
ankylosis of the spine.

5. Since November 24, 1998, veteran's service-connected back 
disability is productive of no more than pronounced 
impairment; ankylosis of the spine is not demonstrated and 
exceptional or unusual disability factors are not 
demonstrated with respect to the service-connected back 
disability, standing alone, such as to render impractical 
the application of the regular schedular standards.

6. The veteran's residuals of fractured right 3rd, 4th, 5th, 6th 
and 7th ribs are currently manifested by radiographic 
evidence of healed fractures, subjective complaints of 
intermittent right chest wall pain and limited motion with 
no evidence of tenderness to palpation over the area.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a head 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).
2. From September 10, 1991 to November 2, 1997, the criteria 
for a rating in excess of 40 percent for low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999). 
3. From November 3, 1997 to November 23, 1998, the criteria 
for a 60 percent rating for low back disability have been 
met.  38 U.S.C.A. §§ 1155; 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293.
4. Since November 24, 1998, the criteria for a rating in 
excess of 60 percent for low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.
5. The criteria for a compensable evaluation for residuals of 
rib fractures have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, Diagnostic Code 5297 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
closed head injury.  The legal question to be answered, 
initially, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of his claim.  
38 U.S.C.A. § 5107(a).  To that end, however, in October 
1997, the Board remanded the veteran's claims to the RO for 
further development, in part, to afford the RO an opportunity 
to secure additional service medical records from the 
National Personnel Records Center (NPRC) and to give the 
veteran an opportunity to undergo VA examination.  The VA 
examination reports and additional treatment records received 
by the RO were added to the claims file.  As will be 
explained below, the Board finds that the veteran's claim for 
service connection for residuals of a closed head injury is 
not well grounded.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required 
regarding his claims for an increased rating for his back 
disability and a compensable rating for residuals of 
fractured ribs. 

Some of the veteran's service medical records are apparently 
unavailable from the NPRC, according to its August 1998 
response to the RO's repeated requests for records related to 
the veteran's 1980 motor vehicle accident in Germany.  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993); citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has 
further held that "[n]owhere do VA regulations provide that a 
veteran must establish service connection through medical 
records alone."  Stozek v. Brown, 4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).

I. Factual Background

The veteran contends that he has residual symptoms of a 
closed head injury in service including headaches, 
comprehension difficulty, lack of concentration and memory 
loss.  He asserts that this injury was sustained in a 1980 
car accident in service.  He also contends that his service-
connected back disability and his service connected residuals 
of fractured ribs are more severely disabling than reflected 
in the currently assigned ratings.  

Service medical records do not appear to include an entrance 
examination.  Records dated from 1971 to 1980 reflect the 
veteran's repeated complaints of low back pain and muscle 
spasm.  Records dated from September 1971 to February 1972 
include reports of alcohol intoxication.  In July 1973, the 
veteran complained of a recurrent bilateral temporal headache 
for which he had been seen several times in the past.  There 
were no neurological deficits found and no organic disease 
noted.  The assessment was tension headache verus vascular 
headache.  

Clinical entries, dated from June to November 1974, show that 
the veteran complained of bilateral temporal headaches, 
variously described as vascular and tension headaches.  A 
November 1974 report of medical examination does not reflect 
a neurologic abnormality.  

An April 1980 record entry shows that the veteran complained 
of throbbing joint pain.  He gave a history of being in a 
motor vehicle accident ten years earlier.  

In August 1980, the veteran was involved in a motor vehicle 
accident, according to a September 1980 accident 
investigation report, received by the RO in April 1996.  He 
was a passenger in a vehicle that overturned several times; 
the report indicates that seat belts were not worn.  The 
driver and veteran were transported to the 536th Gen. Disp. 
where the veteran was treated for chest injuries and then 
transported to the USA hospital.  Further, the report 
indicates that the veteran was treated for broken ribs, chest 
injuries and possible kidney damage and that the driver of 
the other vehicle was treated for very severe head injures.  
While hospital treatment records for the veteran are 
evidentially unavailable, radiologic reports, dated in August 
and September 1980, reflect that the veteran sustained 
multiple rib fractures and a motor vehicle accident 
hemopneumothorax.

During 1981 and 1982, the veteran repeatedly complained of 
right-sided chest pain, difficulty breathing and 
hyperventilating.  An April 1981 entry indicates that he 
sustained a punctured lung eight months earlier.  He also 
complained of back pain and spasm.  A May 1982 radiographic 
report of chest x-ray shows a united fracture of the right 
upper ribs, including the 3rd, 4th, 5th, 6th and 7th ribs.

In November 1983, the veteran complained of upper respiratory 
congestion and temporal headache.  The record reflects a 
history of temporal headache relieved by sleep, with 
photophobia, and no history of trauma.  Diagnoses included 
viral upper respiratory infection and migraine-type headache.  
In November 1993, the veteran said he did not wish to undergo 
a separation medical examination.  Vascular-cluster headache 
was diagnosed in December 1983.  

Post service, private and VA medical records and examination 
reports, dated from 1989 to 1998, are associated with the 
claims files.  

Private medical records, dated in March 1989, reflect the 
veteran's complaints of back pain and assessed muscle spasm 
in the lumbar area. 

The veteran was privately hospitalized in October 1990 for 
increased depression with suicidal ideation exacerbated by 
the recent death of his eleven-year-old daughter, due to 
congenital heart disease.  The veteran also had disturbing 
dreams regarding physical and emotional abuse by his father.  
According to a history and physical evaluation report, the 
veteran reported involvement in an automobile accident in 
which he fractured several ribs and sustained a 
hemopneumothorax.  Neurologic examination findings revealed 
no pathological reflexes.  The veteran exhibited normal 
motor, sensory and cerebellar function of upper and lower 
extremities with intact coordination; cranial nerve testing 
was grossly intact.  On psychiatric evaluation, the veteran 
was oriented times three, his memory was grossly intact for 
recent and remote memory and his intelligence quotient and 
fund of information were probably above average.  Insight and 
judgment were both distorted by current depression but less 
so than one would expect from the severity of the depression.  

In March 1992, the RO granted service connection for low back 
strain and residuals of fractured right 3rd, 4th and 5th ribs.  
Noncompensable disability evaluations were assigned.  

In March 1992, the veteran was seen in the VA outpatient 
clinic for complaints of extreme anxiety, insomnia, 
nightmares and thoughts of childhood trauma and headaches.  
His insight and judgment were intact.  Medication was 
prescribed and he was referred to the psychology clinic.  
According to the psychologist's report, the veteran's medical 
history was significant for severe headaches.  A summary of 
test results showed that veteran appeared to suffer from a 
major depressive disorder with a number of post-traumatic 
stress disorder (PTSD) symptoms.  There was little evidence 
of organic pathology and follow up evaluation did not appear 
warranted at the time.

An April 1992 VA neurology consultation record reveals that 
the veteran complained of increased headache frequency and 
muscle spasm and had viral meningitis in 1986.  He gave a 
history of injury in a 1980 or 1981 motor vehicle accident 
with head trauma with possible loss of consciousness.  The 
diagnosis was headaches, predominantly muscle tension, and 
possibly secondary to depression.  

According to a Disability Report the veteran completed in 
April 1992, in connection with an application for Social 
Security Administration (SSA) benefits, the veteran's 
disabling conditions were back problems due to a 1981 
accident and emotional disability, post-traumatic stress 
syndrome, anxiety and depression.  He said reasons for 
medical visits included future tests to determine a closed 
head injury.  

VA hospitalized the veteran in April 1992 for dysthymia 
versus major depressive disorder.  He reported recent 
depression but said he was depressed all his life.  Symptoms 
included difficulty with memory and questionable decreased 
concentration.  The veteran recently learned of his step-
granddaughter's sexual abuse and began recalling his physical 
abuse as a child.  He described a three-month history of 
headaches, diagnosed as muscle tension headaches secondary to 
depression.  The veteran reported abusing alcohol since age 
sixteen and stopped drinking in 1984.  A mental status 
examination showed remote memory was good, as were 
abstraction, insight and judgment.  PTSD was diagnosed on the 
history of child abuse and nightmares.   The veteran reported 
treatment for depression in October 1990 with medication 
prescribed, but stopped taking the medication after two 
months.  Neurologic examination findings were nonfocal.  

A May 1992 SSA interview report indicates that the veteran 
denied using alcohol since 1985 and attributed his tiredness 
and slurred words to the side effects of prescribed 
medication.

A June 1992 VA psychiatric examination report includes the 
veteran's report of injury in a car accident in service with 
loss of consciousness.  He was alert and oriented and 
cognition was grossly intact.  

According to a June 1992 VA general medical examination 
report, the veteran complained of neck and lower back pain, 
with right anterior chest wall pain and shortness of breath 
since a 1981 motor vehicle accident.  Diagnoses included low 
back pain of unknown etiology, possibly due to 1981 car 
accident; and chest wall pain with no objective findings, 
possibly secondary to an auto accident.

A June 1992 VA orthopedic examination report reflects the 
veteran's complaints of worsening low back pain described as 
intermittent aching versus sharp stabbing pain.  He was 
unable to do heavy lifting and denied numbness, tingling or 
bowel or bladder problems, but had some occasional burning 
sensation in his back.  Physical examination findings 
included forward flexion to when his fingertips came within 
one inch of his toes.  There was some exacerbation of pain on 
hyperextension.  He had 0/6 Waddell's incongruency sign.  
Sensory examination was intact, without gross deficit.  
Strength was essentially normal (5/5) and symmetric.  
Straight leg raising was negative in seated and supine 
positions.  Patellar reflexes were 2+ and symmetric and 
Achilles test was 1+ and symmetric without ankle clonus.  X-
ray examination was unremarkable.  Symptoms were consistent 
with occasional back spasm or back strain with no 
neurological deficit or objective findings.

According to a June 1992 administrative decision, the SSA 
determined that the veteran was not entitled to disability 
benefits.  SSA concluded that his PTSD, anxiety, depression 
and back problems did not prevent the veteran from working.

VA hospitalized the veteran briefly in August 1992 after he 
complained of a black out spell.  He reported increased 
family stress attributed to care-taking responsibilities for 
an ill relative.  The veteran had no problems before or since 
with loss of consciousness.  Neurological examination showed 
cranial nerves II to XII were intact.  The initial assessment 
vasovagal episode with no need for medication.  At discharge, 
the diagnoses included a recent spell of unknown etiology.

An September 1992 VA neurology consultation report reflects 
the veteran's history of injury in a motor vehicle accident 
in Germany that included a skull injury when he was in and 
out of consciousness with subsequent left and occipital 
headaches and associated weakness.  The veteran also had 
chronic low back pain since then.  In 1985, the veteran had a 
sudden onset of severe headaches, with possible tests and was 
told he had viral meningitis.  The examiner assessed 
depression, multiple drug abuse, status post head trauma, 
episode of loss of consciousness probable vasovagal, 
decreased concentration, possibly secondary to head trauma 
and drug abuse, but depression also contributed to it.  

An October VA 1992 report of an electroencephalogram (EEG) 
study was normal, with no evidence of focal or epileptiform 
disturbance. 

According to an October 1993 VA medical report, the veteran 
was hospitalized for psychiatric and neuro-psychological 
evaluations.  The record indicates a possible seizure earlier 
in the month of unknown origin.  He complained of memory 
lapses and depression with personality change after a 1981 
car accident and started drinking heavily at the time.  
Alcohol use was heavy and he last used alcohol in March 1993.  
Further, the veteran strongly believed that he could have had 
a closed head injury but, according to the record, that 
belief was negated by reports from his various 
hospitalizations.  On examination, the veteran had full range 
of motion of all extremities and complained of back pain.  
Reflexes were symmetrical, bilaterally.  A chest x-ray showed 
multiple old healing of the right rib fractures with some 
deformity.  A lumbar spine x-ray showed minimal hypertrophic 
degenerative arthritic changes.  While hospitalized, evidence 
for organicity was marginal and neuropsychological testing 
was scheduled, but the veteran requested discharge before 
this could be done.  At release, he was in good physical 
condition with chronic back pain that he said was tolerable.  

A March 1994 VA neurological examination report reflects the 
veteran's history of depression, PTSD, alcohol abuse and 
headaches.  The veteran reported a motor vehicle accident in 
1981 in Germany when the car was hit from the side, turned 
over and he was thrown in the field.  He lost consciousness 
and was unable to recall any accident specifics, noticed some 
headaches and memory problems after the accident, but was 
uncertain if he underwent computed tomography (CT) or 
magnetic resonance image (MRI) scans at the time.  The 
veteran reported throbbing headaches, memory problems and 
personality change.  He was abused as a child by his father 
and had flashbacks about his childhood.  The veteran said he 
had an episode of a seizure for which an EEG was performed 
but he was not treated.  Upon examination, the neurologist 
stated that, "[b]ased on the information from the patient, 
with a history of motor vehicle accident in 1981 with loss of 
consciousness, as per patient" the veteran had headaches 
that were like post-traumatic headaches with features of 
chronic tension type of headaches and headaches with 
migrainous quality.  The veteran's significant history of 
depression and PTSD with alcohol abuse could aggravate his 
headaches and psychiatric problems for which he was 
undergoing neuro-psychological testing.  Depending on 
available information, the VA examiner said the veteran 
"might be having" a postconcussional syndrome with chronic 
posttraumatic headache (tension headache) and also some 
quality of migraine component.  The veteran complained of 
forgetfulness and memory and concentration difficulty and 
childhood abuse for which further evaluation was underway.

A March 1994 VA orthopedic examination report reflects the 
veteran's history of low back injury in service in the 1981 
car accident that worsened since 1993.  A TENS unit obtained 
in October 1993 provided some relief and shots for acute back 
spasms also helped.   He was unable to take aspirin or 
ibuprofen.  The veteran had morning stiffness, limited range 
of motion, trouble bending and lifting and was unable to run 
and walk long distances.  On examination, there was 
tenderness to palpation.  Range of motion was forward flexion 
to 75 degrees, backward extension to 15 degrees, left and 
right lateroflexion to 15 degrees and left and right rotation 
to 15 degrees.  Straight leg rasing was negative, 
bilaterally.  Chronic low back pain, severe, with 
intermittent spasm was diagnosed.  A March 1994 VA 
radiographic report of the veteran's lumbar spine showed 
scattered degenerative changes and the sixth lumbar segment 
was noted.

At an April 1994 personal hearing at the RO, the veteran 
testified that he sustained a closed head injury and/or 
effective shock in the motor vehicle accident in service, 
that was manifested by depression and for which he was 
undergoing neurological testing.  He had memory problems.  
The veteran believed that prescribed pain medication 
administered after the accident masked the head injury 
symptoms and said that a physician advised he had been given 
too much Demerol for his rib and back pain.  According to the 
veteran, any symptoms he had concerning a closed head injury 
were probably masked by the amount of drugs he took while 
hospitalized after the accident.  He thought he had a closed 
head injury by virtue of a crease in his head. and 
neurological tests had shown it was probable.  His symptoms 
included personality change after the accident; he was no 
longer outgoing and had interpersonal difficulties, chronic 
depression and memory loss.  The veteran said his headaches 
began after the accident.  He received SSA disability 
benefits based upon a psychiatric disorder.   

Further, as to his back disability, the veteran described 
muscle spasms with limited range of motion that required 
medication.  In October 1993, VA hospitalized him for 
treatment of an anxiety attack and a TENS unit was issued 
that provided only temporary relief.  The veteran described 
lower back pain and right upper quadrant pain with muscle 
spasms, tenderness and stiffness. 

In July 1994, the RO implemented the hearing officer's 
recommendation and assigned a 20 percent evaluation to the 
veteran's back disability, effective from September 1991.

An August 1994 VA radiographic report of the veteran's 
lumbosacral spine included an impression of degenerative 
changes and scoliosis of the lumbar spine.  There was marked 
hypertrophic spurring of the vertebral bodies at the L2-L3 
and L3-L4 levels with some narrowing of the L3-L4 disc space.

A February 1995 VA CT report of the veteran's spine showed no 
demonstrable abnormality of the spinal canal.  A relatively 
narrow neural foramen was seen at the T11-12 level, 
bilaterally and at the T12-L1 level on the left side.  All of 
the visualized apophyseal joints showed moderate to advanced 
degenerative changes.

A February 1995 VA report of a bone scan revealed diffuse 
nonlocalized increased uptake in the mid thoracic spine 
consistent with arthritis.  There was extensive calcification 
of rib cartilages and focal areas of uptake in right 
posterior 4th, 5th, 6th ribs of undetermined etiology, thought 
to be traumatic.

VA outpatient orthopedic clinic records, in dated July 1995, 
reflect the veteran's complaints of severe pain and bilateral 
muscle spasm in the parapineal area.  Physical therapy, a 
TENS unit and hot ice were not helpful.  There was tenderness 
to palpation along the lumbar spine in the midline with mild 
spasm of the paraspinals.  Flexion was to 35 degrees, 
extension was to 20 degrees and lateral bending was to 30 
degrees, bilaterally.  Sensation was diminished to the entire 
right lower extremity.  Single leg raise revealed no pain to 
60 degrees on the left side and buttock pain at 60 degrees on 
the right side.   The record indicates that an April 1995 MRI 
showed central and right herniation of L4-L5 disc, disc bulge 
at L3-L4, diffuse disc degeneration at three lowermost lumbar 
spine levels.  A June 1995 bone scan was reported to show 
uptake at the right S1 joint

VA hospitalized the veteran for low back pain in October 
1995.  According to the discharge summary, a MRI performed in 
April 1995 showed disc protrusions.  The assessment was 
degenerative joint disease of the lumbar spine.  Neurological 
examination showed no focal changes except for the absence of 
ankle jerks.  A lumbosacral spine x-ray showed a transitional 
L6 vertebra with mild hypertrophic changes in the lumbar 
spine.  The veteran reported pain down his left lower 
extremity with numbness in his buttocks.  Physical therapy 
only helped temporarily

A January 1996 private x-ray report showed old healed upper 
right rib fractures and degenerative changes in the lower 
spine.  

A March 1996 VA electromyography (EMG) report included 
findings indicative of a mild chronic neurogenic lesion 
affecting the left S1 root.  The presence of fibrillation 
potentials suggested some active denervation.  A MRI was 
recommended.

At his April 1996 personal hearing at the RO, the veteran 
testified that he was mobile until October 1995.  He reported 
walking with a slight limp that worsened and an EMG showed 
nerve damage in S1 that was affiliated with the L4-5 damage 
of his lower lumbar intervertebral disc.  He had an odd gait 
and fell occasionally.  While hospitalized by VA in October 
1995, the veteran was examined by an orthopedist who ordered 
a wheelchair because of shooting left leg pain and weakness.  
The veteran reported mild to severe back pain with much 
stiffness in cold weather.  He took medication for the muscle 
spasms and had pain associated lateral movements related to 
his service-connected broken ribs.  Further, the veteran 
noticed profound psychological and physical changes in his 
body after the car accident in service.  He recalled that the 
other vehicle hit the passenger side of his car, pushed it 
off an embankment and caused it to roll seven times and 
landed upside down.  The driver of his vehicle went to get 
help.  The veteran's head was hit several times on the inside 
of the car and he regained consciousness at the Nuremberg 
Army Hospital.  He had blood in his eyes, and a crease or 
indentation in his head.  The veteran denied memory and 
concentration problems prior to the accident.  

A May 1996 VA orthopedic and peripheral nerve examination 
report reflects the veteran's complaints of an inability to 
walk without falling, shooting pain through his left buttock 
and leg and constant low back pain.  Objectively, the veteran 
had spasm of the lumbosacral muscle on palpation and 
tenderness.  Forward flexion was to 55 to 60 degrees with 
pain in the lumbosacral region.  Backward extension was to 15 
degrees, left and right lateroflexion was to 15 degrees and 
right and left rotation was to 25 to 30 degrees.  There was 
objective evidence of pain on forward flexion and tenderness 
on palpation.  There was no evidence of neurological 
involvement on examination.  Straight leg raising had some 
pain in the lumbosacral region with some pain traveling to 
the left buttock and left leg.  A MRI was scheduled.  Rib 
fractures of the 2nd, 3rd, 4th, 5th, and posterior 6th and 7th rib 
on the right side were noted.  There was no swelling, 
deformity, angulation, false motion or shortening noted.  
Diagnoses included multiple fracture of right rib, well 
healed according to x-ray; and chronic low back pain with 
intermittent spasm with possible slipped disk L3 to L5.  
Minimal narrowing of the disc space between L5-S1 and minimal 
degenerative changes were noted on a May 1996 MRI report.  

In July 1996, the RO assigned a 40 percent evaluation to the 
veteran's low back disability, effective from September 1991.  
Service connection was also granted for fracture of the right 
6th and 7th ribs and assigned a noncompensable evaluation.

According to an August 1997 private hospital emergency room 
record, from November 1994 to August 1997, the veteran 
visited the hospital emergency room more than twenty times 
mainly for back pain.  He reported pain after a seizure but, 
according to the record, his description was not typical of 
seizure activity and he said he was diagnosed with vasovagal 
syndrome with intermittent syncopal episodes for years about 
which he appeared unconcerned.  His present low back pain was 
typical of that he experienced over past years.  The doctor 
said he had repeatedly seen the veteran in the past and 
believed the back symptoms were chronic with no acute change.  
Continuity of care was stressed.

Private medical records, dated in November 1997, from J.E.C., 
M.D., a pain management specialist, indicate that the veteran 
was seen for complaints of severe chronic daily pain with 
muscle spasm and depression following an August 1980 
accident.  The veteran reported back pain and memory problems 
since the accident for which he saw many physicians.  Dr. C. 
noted that the veteran was only able to provide sketchy 
details of his accident and medical history but provided a 
copy of the 1980 accident report and other medical records.  
The doctor said that the veteran sustained chest trauma, rib 
fracture and possible hemopneumothorax as well as a closed 
head injury.  The veteran had multiple locations of pain that 
included radiating lower back pain with sharp poking pain at 
the T12 and lower back levels that occasionally shot down the 
low back and left leg to the calf.  The veteran's pain was 
usually a 7 to 9 out of 10 intensity and, with the car ride 
that day, it was a 9 out of 10 intensity.  Medication 
lessened the intensity somewhat.  Most the veteran's pain was 
across the lower lumbosacral spine and low back areas with 
radiation locally to the left buttock and into the left leg 
and calf, with occasional left leg tingling and numbness.  
The veteran ambulated with a cane or had to use a wheelchair.  
Severe pain caused left leg weakness and he had difficulty 
sleeping depending on the level of pain.  Further, the 
veteran reported intermittent problems with seizures or 
epilepsy since 1980 but did not actively take any 
antiepileptic medicines.  

Physical examination revealed that veteran was alert and 
oriented times three.  He made a slow transition from a 
seated to standing position, from the wheelchair, with marked 
pain type of motions.  His gait was rather stiff-legged and 
he tended to favor the left lower extremity.  The veteran 
required a prop to ambulate and said his left leg felt numb 
when he stood.  The veteran was unable to tandem gait or go 
up on his toes or heels because of pain.  Romberg testing was 
negative.  There was no unusual lordosis, kyphotic or 
angulation deformities noted.  There was paraspinous muscle 
spasm and diffuse tenderness to palpation in a band across 
the L4-5 and L5-S1 lumbosacral elements with radiation 
towards the left buttock.  There was some tenderness over the 
gluteal muscles, bilaterally, but more on the left side.  
Range of motion of the lumbar spine was limited mainly with 
flexion and any type of bending or rotation motion produced 
back pain.  Neurologic examination revealed symmetric 
strength in the upper and lower extremities.  There was some 
decreased sensation to touch and pinprick in a left S1 
dermatomal distribution, mainly in the calf and lateral 
aspect of the left lower extremity.  Reflexes were symmetric 
in the upper and lower extremities with decreased or nearly 
absent ankle jerks, bilaterally.  There was no muscle 
wasting.  On straight leg raise, he was able to reach 60 to 
75 degrees, bilaterally, but complained of numbness in the 
left leg.  

Reviewing medical records provided by the veteran, Dr. J. C. 
said an April 1995 MRI report of the brain and brainstem with 
contrast for evaluating memory loss revealed no intracranial 
pathology.  A May 1996 MRI showed degenerative disc disease 
at the L3-4 and L4-5 levels and at L5-S1 with mild disc bulge 
at L5-S1.  The clinical impression was that the veteran had 
an eighteen year history of chronic low back pain and left 
lower extremity pain syndrome with numbness, with prior 
imaging studies suggesting a mild chronic S1 radiculopathy on 
the left by EMG and degenerative disc disease at the L4-5 
greater than the L3-4, greater the L5-S1 levels.  
Degenerative facet arthropathy was noted at L4-5 and L5-S1 
and at L3-4.  No compromise of neural structures was noted on 
the May 1996 MRI.   The veteran had no active radicular 
features or myelopathy on current examination, but had 
multiple extensive pain with chronic depression secondary to 
chronic low back pain syndrome.  

In August 1998, NPRC responded to the RO's repeated requests 
for treatment records for the veteran's hospitalization 
following the 1980 car accident in Germany.  NPRC advised the 
RO that a search for clinical records in N/Berg, H/Berg or 
W/Berg resulted in a negative response.

The veteran underwent VA orthopedic examination in November 
1998 and reported increased back pain since 1996 that became 
constant, on a level of 7 out of 10 with medication and 8 out 
of 10 without medication, but a 9 out of 10 when exacerbated.  
His pain was sharp and stabbing in the bilateral lumbosacral 
paraspinal muscle region.  He had radiating buttock pain down 
the left leg and was unable to walk any distance, but could 
walk in 1996.  There was occasional right hip and knee pain 
and the veteran had muscle spasms in both sides of his back.  
He felt fatigue and weakness in his lower extremities, but 
more on the left.  The veteran took diazepam for muscle 
spasms and codeine injections administered by his wife.  
Activity and cold weather precipitated pain.  He used a brace 
on his left knee, a cane when transferring and a wheelchair.  
The veteran had fallen several times and twisted his back 
with short-term increase in symptoms.  He was able to stand 
for approximately three minutes at a time and was essentially 
homebound.  The veteran received SSA disability benefits due 
to depression and had a history of seizures described in the 
records as atypical and noted as syncopal and vasovagal 
episodes.  

On examination, the veteran's range of motion was limited by 
discomfort throughout the range.  Thoracic spine rotation was 
to 40 degrees, bilaterally with pain in the left and right 
lumbosacral parapineal regions.  Muscle spasms were present.  
Lumbosacral range of motion was forward flexion to 20 
degrees, extension to 5 degrees, lateral bending to the right 
to 15 degrees with spasm noted and to the left with spasm 
noted.  Skin discoloration was present to the lower thoracic 
and upper lumbar paraspinal muscle region that the veteran 
related to heating pad use.  The spine was in good alignment 
except for upper thoracic kyphosis that was correctable.  
Tenderness to palpation was present diffusely through the 
lower thoracic and lumbosacral paraspinal muscle regional.  
Lower extremity strength was limited by discomfort.  Knee 
extension was limited.  The left ankle with dorsiflexion was 
weaker than the right.  Sensory examination revealed that 
light touch was diminished distal to the knee in the lower 
left extremities not in a specific pattern.  Straight leg 
raise was difficult to perform and exacerbated pain, but did 
not cause radiating pain down the extremity.  The veteran 
generally moved very slowly and stood for only a few minutes 
before requesting to rest.  The clinical impression was 
degenerative disc as well as joint disease of the lumbosacral 
spine.  A new MRI was recommended.

Further, as to complaints of rib pain, the veteran reported 
right chest wall pain since his motor vehicle accident 
without significant change.  He described more pain toward 
the right paraspinal region in the back with no discomfort at 
rest.  Leaning to the right caused short-term exacerbation of 
right lower rib area dull pain.  The pain in the right chest 
wall increased with coughing or sneezing or cold symptoms and 
the veteran limited his motion leaning to the right and did 
not have discomfort.  On examination, there was no tenderness 
to palpation over the area.  There was some tenderness 
through the lower thoracic paraspinal muscles, noted above, 
that was bilaterally and not specifically related to the 
right, that was the area of rib fracture.  The 1996 x-ray 
indicated healed fractures.  The impression was multiple 
right-sided right rib fractures that were healed.

As to objective evidence of pain or functional loss, the VA 
examiner commented that the veteran moved very slowly during 
the evaluation and had a facial expression that indicated 
discomfort.  Muscle spasm was evident on current evaluation.  
The physician believed it was at least as likely as not that 
the veteran's pain could significantly limit functional 
abilities during flare-up.  It was noted that the veteran had 
decreased strength throughout the lower extremities, more 
specifically on the left lower extremity with left ankle 
weakness.  There were previous diagnoses of chronic S1 
radiculopathy on the left, at least as likely as not, 
according to the VA doctor, to be related to the degenerative 
changes of his spine due to this disease.  In the VA 
examiner's opinion, the veteran was only able to tolerate 
limited activity in the sedentary classification at work and 
his ability to maintain competitive employment was considered 
doubtful.

A November 1998 neurological examination report reflects that 
the veteran's condition deteriorated, he became wheelchair 
bound three years ago and used a cane for transferring out of 
the chair.  The veteran developed depressive symptomatology 
complicated by memory lapses for which he underwent several 
examinations.  He sustained a chest injury that required 
inserting two chest tubes and a closed head injury in a car 
accident in service but did not recall the accident.  The 
veteran reported worsened radiating low back pain, mostly 
down his left buttock and leg with numbness and weakness.  He 
stopped working in 1991, when he performed office and 
physical work at the University of Texas and said his ability 
to carry out both aspects of his job was impaired.  The 
veteran smoked three to four packs of cigarettes per day and 
denied alcohol use.  Medications included diazepam and 
codeine.  The veteran complained of having spells (reportedly 
seizures) since 1980 and was taking antiepileptic 
medications.  The veteran described episodes when he became 
detached from the environment, and was light-headed and 
unaware of his surroundings.  He was tired and trembly after 
the episodes that occurred several times a week and then 
again not for several weeks.  The veteran was not under 
current treatment for epilepsy and had a history of hepatitis 
in 1972 and 1973 and depression accompanied by memory loss.

On examination, the veteran was in a wheelchair and noted to 
be alert and oriented.  There was some thought content that 
suggested mild paranoia regarding his own perception by 
physicians and health care professionals.  He declined to 
stand from the wheelchair due to low back pain, so gait and 
Romberg's test were not evaluated.  There was a significant 
paraspinal muscle spasm on the left and right side, with 
tenderness at the L4-S1 level.  Palpation elicited radiating 
pain to the left buttock.  Muscle tone was normal in the 
upper extremities muscle strength showed 4/5 weakness with 
giveaway quality.  Sensation to pinprick was decreased in the 
left lower extremity with an L5-S1 dermatome distribution.  
Deep tendon reflexes were 1+ in the upper extremities and at 
the patella site and ankle jerks were 1+, bilaterally.  There 
was no significant muscle wasting in the upper or lower 
extremities.  There was decreased flexion of the foot on the 
left side and radicular pain with an S1 distribution was 
present during the evaluation.  

Further, the VA neurologic examiner reviewed tests results, 
some noted above, including the head MRI performed in 1995 
that was within normal limits and the March 1996 EMG that was 
consistent with mild chronic neurogenic lesion affecting the 
left S1.  A May 1996 MRI was consistent with degenerative 
disc disease at L3 through L5.  The clinical impression was 
degenerative joint disease of the lumbar spine with radicular 
involvement of L5-S1 on the left side and significant 
paraspinal muscle spasms related to chronic degenerative disc 
disease at the lumbar level.   In the VA examiner's opinion, 
the veteran's pain could significantly limit functional 
ability during flare-ups and did not allow the veteran to 
engage in physical or sedentary work.  In a January 1999 
note, the VA neurologist noted his agreement with the VA 
orthopedic examiner's conclusion that the veteran was unable 
to tolerate physical work and continued sedentary work.

The impression of a December 1998 VA MRI report of the 
veteran's lumbar spine was greatly compromised study as the 
result of motion artifact.  Multi-level degenerative changes 
that involved the lumbar spine appeared worse at L4-5, based 
on the sagittal T1 weighted imaging.

In January 2000, the RO assigned a 60 percent evaluation to 
the veteran's service-connected back disability, effective 
from November 24, 1998, the date of the VA orthopedic 
examination.  A permanent and total rating and a total rating 
based upon individual unemployability due to service-
connected disabilities were also granted.  In that decision, 
the RO noted receipt of records and a letter from SSA stating 
that the veteran was denied SSA disability benefits.

II. Analysis

A. Service Connection for Residuals of Head Trauma

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of epilepsies or other 
organic diseases of the nervous system in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

The veteran has contended that service connection should be 
granted for residuals of a closed head injury, including 
headaches, comprehension difficulty, lack of concentration 
and memory loss.  Although the evidence shows that the 
veteran currently has complained of such symptomatology, no 
competent medical evidence has been submitted to show that 
this symptomatology is related to service or any incident 
thereof.  On the other hand, the record reflects that the 
veteran sustained chest and rib injuries in a motor vehicle 
accident in service, but in November 1983, the record 
reflected no history of head trauma and migraine-type 
headache was diagnosed.  A vascular-cluster headache was 
diagnosed in December 1983.  The veteran declined a 
separation examination prior to separation from service.  

While, on a 1992 SSA benefits application form the veteran 
indicated that he was undergoing tests to determine if he had 
a closed head injury, the first post service evidence of 
record of headaches is from 1992, more than eight years after 
the veteran's separation from service.  Moreover, when 
privately hospitalized in October 1990, neurologic 
examination findings revealed no pathological reflexes and 
intact memory and cranial nerve testing and a March 1992 VA 
psychological consultation also found little evidence of 
organic pathology.  In fact, the first reference to head 
trauma appears to be an April 1992 VA outpatient neurology 
examination that diagnosed headaches, possibly secondary to 
depression.  When hospitalized by VA in April 1992, 
neurologic examination findings were nonfocal and, in June 
1992, a VA psychiatrist found the veteran's cognition grossly 
intact.  
A September 1992 VA neurology consultation report reflects a 
history of skull injury and loss of consciousness with 
subsequent headaches and associated weakness and assessed 
status post head trauma, episode of loss of consciousness 
probably vasovagal, decreased concentration, possibly 
secondary to head trauma and drug abuse, but depression also 
contributed to it.  In March 1994, a VA neurologist said 
that, based on information from the veteran, the veteran 
might have postconcussional syndrome.  However, such findings 
do not support the veteran's claims.  The diagnoses made by 
the VA examiners do not provide the evidence of a service-
connected injury as the diagnoses were based on a medical 
history provided by the veteran but unsupported by service 
medical records.  LeShore v. Brown, 8 Vet. App. 406 (1995) 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence.")  See also Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993). (A medical opinion based upon an incomplete and 
inaccurate history is of no probative value.)

More importantly, the September 1992 VA physician's 
conclusion that the veteran's headaches were "possibly" due 
to head trauma and the March 1994 VA examiner's statement 
that the veteran "might" have postconcussional syndrome do 
not support the veteran's contentions.  It is clear that the 
Board could rely on such opinions only by resorting to 
conjecture.  However, service connection may not be based on 
a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (1999).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Additionally, as noted above, the October 1992 VA EEG report 
was normal and the October 1993 VA hospital record reflects 
that reports from the veteran's varied hospitalizations 
negated his assertions of a closed head injury.  Furthermore, 
private and VA examination reports, dated in November 1997 
and November 1998, respectively, indicate that an April 1995 
MRI report of the brain and brainstem with contrast for 
evaluating memory loss revealed no intracranial pathology.      

In sum, no medical opinion or other medical evidence relating 
claimed residuals of a closed head injury to service or any 
incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey 
v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that supports his claim.  The evidence now of record 
fails to show that the veteran has residuals of a closed head 
injury related to service or any incident thereof.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  Since the 
claim is not well grounded, it must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for residuals of a closed head injury 
on a ground different from that of the RO, that is, whether 
the veteran's claim is well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment in service or shortly thereafter 
would be helpful in establishing a well-grounded claim, as 
well as medical opinion linking a current finding with the 
veteran's military service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


B. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected back disability and residuals of fractured ribs and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999). The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it should be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

1. Increased Rating for Lumbar Spine Disability

The veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  VA's Office of General 
Counsel issued a precedent opinion regarding the 
applicability of 38 C.F.R. 4.40 and 4.45 in rating a 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97 
(December 12, 1997).  The opinion holds that when a 
disability is evaluated under Diagnostic Code 5293, the 
rating board must take into consideration 38 C.F.R. 4.40 and 
4.45.  Moreover, when a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293, based upon 
symptomatology that includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. 4.40 and 4.45, even if the current rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

Under Diagnostic Code 5293, a 40 percent evaluation requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

Under the rating schedule, a 40 percent evaluation is the 
maximum schedular evaluation available under either Code 5292 
for limitation of lumbar spine motion or under Code 5295 for 
lumbosacral strain.  Similarly, the maximum schedular 
evaluation for ankylosis of the lumbar segment of the spine, 
even at an unfavorable angle, is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (1999). 

Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation; a 100 
percent evaluation requires fixation at an unfavorable angle, 
either with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (1999).

a) In Excess Of 40 Percent For Degenerative Disc Changes At 
L3-4 And L5-S1, From September 10, 1991 To November 23, 
1998.

The veteran's back disability was originally evaluated under 
Diagnostic Code 5295 for lumbosacral strain.  However, in 
July 1996, the RO assigned a 40 percent evaluation under 
Diagnostic Code 5293.  

Upon review of the evidence of record, the Board is of the 
opinion that the veteran's low back symptoms, while 
approaching the severe, were not shown to be pronounced, 
prior to November 3, 1997, such as to warrant a 60 percent 
evaluation under Diagnostic Code 5293.  There were no 
postural abnormalities or fixed deformities.  Although 
radiculopathy was demonstrated, neurologic findings 
appropriate to the site of the diseased discs were not shown.  
When hospitalized by VA in October 1995, neurological 
examination showed no focal changes except for the absence of 
ankle jerks.  A March 1996 EMG showed findings indicative of 
a mild chronic neurogenic lesion affecting the left S1 root.  
Muscle atrophy was not shown in the lower extremities and 
deep tendon reflexes were not significantly diminished and he 
did not, as yet, have footdrop.  The May 1996 VA examination 
report did not indicate that the veteran required aids for 
his gait that was described as impaired.  The veteran 
reported constant low back pain.  The range of motion of his 
lumbar spine was limited, with forward flexion to 55 to 60 
degrees, backward extension to 15 degrees, right and left 
lateroflexion to 15 degrees and right and left rotation to 25 
to 30 degrees.  There was objective evidence of pain on 
forward flexion-the most important plane of excursion.  The 
VA examiner found no swelling, deformity, angulation, false 
motion or shortening.  Diagnoses included chronic low back 
pain with intermittent spasm with possible slipped disk L3 to 
L5.  The May 1996 MRI showed minimal narrowing of the disc 
space between L5-S1 and minimal degenerative changes.  
According to the August 1997 private emergency room record, 
the veteran's low back pain was chronic with no acute change.  
Viewed as a whole, however, pronounced intervertebral disc 
syndrome was not shown or more nearly approximated, prior to 
November 3, 1997.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  
4.7.4.71a, Diagnostic Code 5293.

However, since November 3, 1997, according to the examination 
report prepared by Dr. J.C., the private pain management 
specialist, the Board is of the opinion that the veteran's 
service-connected low back disability warrants a 60 percent 
evaluation.  At that time, the veteran reported radiating 
lower back pain down his left leg, rated a 7 to 9 out of 10 
intensity.  Severe pain caused left leg weakness that 
affected his ability to sleep and he ambulated with a cane or 
used a wheel chair.  The veteran made a slow transition from 
the wheelchair with marked pain type of motions; his gait was 
stiff-legged; he required a prop to ambulate and said his 
left leg felt numb when he stood.  He was unable to tandem 
gait or rise up on his toes or heels because of pain.  There 
was no unusual lordosis, kyphotic or angulation deformities 
noted.  There was paraspinous muscle spasm and diffuse 
tenderness to palpation across the L4-5 and L5-S1 lumbosacral 
elements.  Range of motion was limited and bending and 
rotation produced pain.  There was decreased sensation to pin 
prick in a left S1 distribution in the left lower extremity 
with decreased or nearly absent ankle jerks, bilaterally, and 
no muscle wasting.  Straight leg raise was to 60 or 75 
degrees but left leg numbness was reported.  The Board 
concludes that, from November 3, 1997 to November 23, 1998, 
the recent evidence of pain on motion and intermittent flare-
ups of low back pain point to a more restricted limitation of 
motion of the lumbar spine than is contemplated in the 40 
percent rating currently assigned.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The Board thus concludes that 
the veteran's overall symptomatology, from November 3, 1997 
to November 23, 1998, more nearly approximates the criteria 
for a 60 percent rating under Diagnostic Code 5293.  The 
benefit of the doubt has been resolved in the veteran's favor 
to this limited extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293.

b) In Excess Of 60 Percent For Degenerative Disc Changes At 
L3-4 And L5-S1, From November 24, 1998.

The Board notes that the 60 percent evaluation under 
Diagnostic Code 5293 is the maximum allowable evaluation 
under this code section.  Therefore, there is no higher 
applicable rating available in the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, that can be awarded by the 
Board.  As noted, there is no report of ankylosis at an 
unfavorable ankle such as to warrant a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5286.

The question remains whether the veteran's service-connected 
low back disability, standing alone, is so unusual or 
exceptional in its manifestations as to take it out of the 
regular schedular standards and warrant extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
however, may only be granted in the first instance by 
officials at the VA Central Office listed in the regulation.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Those 
officials are the VA Under Secretary for Benefits (formerly 
the Chief Benefits Director) and the Director of the VA 
Compensation and Pension Service.  Under 38 C.F.R. § 
3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

However, the current evidence of record does not demonstrate 
that the low back disorder has resulted in frequent periods 
of hospitalization or has, by itself, resulted in marked 
interference with employment.  It is undisputed that the low 
back disorder has considerably affected the veteran's 
employment picture, but marked interference is not shown.  
The record shows that the veteran has an extensive history of 
nonservice-connected disabilities, including depression and 
PTSD attributed to non-service origin, and that he stopped 
working in approximately 1991, evidently prompted, to a 
significant degree, by his nonservice-connected psychiatric 
disorder(s).  He was hospitalized in October 1990 and April 
and August 1992 for disabilities other than back pain.

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service- 
connected disability in civil occupations. 38 U.S.C.A. § 
1155. "Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1 (emphasis added).  The 
adverse occupational impact of the service-connected 
disability is contemplated in the 60 percent rating now in 
place.  Evidence has not been presented to show that the 
regular schedular standards are inadequate to compensate the 
veteran for the impairment that his service-connected low 
back disorder causes now or to demonstrate that unusual or 
exceptional disability factors are present such as to merit 
extraschedular consideration.  The Board therefore concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for initial consideration of an extraschedular 
evaluation is not warranted.

2. Compensable Rating For Residuals Of Fractured Right 3rd, 
4th, 5th, 6th and 7th Ribs.

The veteran's service-connected residuals of fractured right 
3rd, 4th, 5th, 6th and 7th ribs are currently evaluated by 
analogy to 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5297.  
That diagnostic code provides that removal of more than six 
ribs will warrant assignment of a 50 percent evaluation; 
removal of five or six ribs will be rated as 40 percent 
disabling; removal of three or four ribs will be rated as 30 
percent disabling; removal of two ribs will be assigned a 20 
percent rating; and removal of one or resection of two or 
more ribs without regeneration will be rated as 10 percent 
disabling.  Id,  Note (1): The rating for rib resection or 
removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of the pleural 
cavity.  Note (2): However, rib resection will be considered 
as rib removal in a thoracoplasty performed for collapse 
therapy or to accomplish obliteration of space and will be 
combined with the rating for lung collapse, or with the 
rating for lobectomy, pneumonectomy or the graduated ratings 
for pulmonary tuberculosis.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The only available rating for impairment of the ribs are 
those bearing on removal of the ribs.  The minimal 
compensable rating for rib impairment requires that the 
veteran have incurred resection of at least one rib without 
regeneration.  38 C.F.R. § 4.71a, Diagnostic Code 5297.  
While the veteran has complained of periods of flare-up of 
the old rib fractures, described as dull aching kind of pain, 
the lack of any post-service pathology, aside from 
radiographic evidence of the old fractures, warrants the 
veteran's currently assigned zero percent rating as he does 
not manifest disability meriting the above-described 10 
percent evaluation, given that his ribs are intact and fully 
healed.

Accordingly, the Board is of the opinion that the RO's 
assignment of an initial noncompensable rating for this 
disability is correct.  38 U.S.C.A.§§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

Service connection is denied for residuals of a closed head 
injury.

A rating in excess of 40 percent is denied for degenerative 
disc changes at L3-4 and L5-S1, from September 10, 1991 to 
November 2, 1997.

A 60 percent rating is granted for degenerative disc changes 
at L3-4 and L5-S1, from November 3, 1997 to November 23, 
1998, subject to the laws and regulations governing the award 
of monetary benefits.

A rating in excess of 60 percent is denied for degenerative 
disc changes at L3-4 and L5-S1, from November 24, 1998.

A compensable evaluation is denied for residuals of right 
fractured 3rd, 4th, 5th, 6th and 7th ribs.


REMAND

The Board notes that in its January 2000 decision, the RO 
denied the veteran's claim for service connection for a 
psychiatric disorder.  Later that month, the veteran's 
representative submitted a signed substantive appeal but 
failed to indicate the issue(s) appealed.  However, in 
statements dated in July and August 2000, the veteran's 
representative noted the RO's denial of the claim for service 
connection for a psychiatric disorder.  The Board construes 
the veteran's representative's statements as a timely notice 
of disagreement.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999)(The 
notice of disagreement initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
Court; the Board should have remanded that issue to the RO, 
for issuance of a statement of the case.

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following action:

The RO should issue a statement of the 
case concerning the issue of entitlement 
to service connection for a psychiatric 
disorder.  If, and only, if the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals





 


